Title: To Thomas Jefferson from François Adriaan Van der Kemp, 28 August 1820
From: Van der Kemp, François Adriaan
To: Jefferson, Thomas


            Dear and respected Sir.
            Montezillo
28 Aug. 1820
          Confident, that it Shall be gratifying to you, to receive an answer on your favor of July 9—written under the hospitable roof of our honoured frend, I indulge in the pleasure of Sending you a few lines.  My inducement to this was So much the greater, as I found mr. Adams enjoying a large Share of health in body and mind—the latter equal, the former far Superior than what he enjoyd Seven years, past—the trembling of his hands excepted. His Steps are yet firm, more So than mine—his conversation is animated—So that he is listened to with marked attention by his Surrounding frends—and he Seems to for get that he is 85—otherwise his memory is yet great So that I heard him detail with exactness minutiæ with which I had been partially acquainted for Forty years. It did give my frend a Sensible pleasure, when I communicated to Him, how he was remembered in your last Letter. and he hoped, I Should answer it from Montizello—His partiality towards me continues to procure me the affectionate regards of many, who otherwise I must have passed unnoticed when I am warned by their renewed attentions. not to indulge too much in feelings, by which I might become elated and then even it might in part be excusable, or deemed So at least, when known—that a Jefferson and Adams took Such a warm interest in my health and happiness—Have you Seen the publications of michael jo from the Vatican Library—Fronto—Cicero de Rep—the lost Books &c—Some of these are arrived at Boston—or rather I ought to Say Cambridge—I flatter myself with the prospect that our travelling, learned and wealthy Americans Shall obtain a full Share in the discoveries—yet to be made in the immense Libraries in Italy and Germany—and delightful Sensations would be created, if returning with these treasures to Columbia ‘S Strand—these blessings were from here Scattered over Europe.But I hear preparations for breakfast. I ought not to prolong my intrusion, only you will, I know it, permit me the earnest Solicitation, for your continued remembrance—while I assure that I remain with unabated respectYour obliged—Fr. Adr. vander kemp